Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance Claim 1 requires among other things: 
A neural engine circuit comprising:…, the output data comprising a plurality of output depth planes for each of a plurality of output channels, each of the output depth planes having an output width and an output height; and an accumulator circuit coupled to the plurality of multiply-add circuits, the accumulator circuit comprising multiple batches of accumulators, each of the batches of accumulators comprises multiple accumulators and is configured to, after the processing cycle, receive and store the portion of the output data for two or more of the output channels and each a respective output depth plane of  the plurality of output depth planes for each of the two or more output channels, the respective output depth plane for each of the two or more output channels has the output width and  the output height..
Claims 10  requires among other things:
 “A method of operating a neural engine circuit, comprising:…., the output data comprising a plurality of output depth planes for each of a plurality of output channels, each of the output depth planes having an output width and an output height; and storing, after the processing cycle in each of multiple batches of accumulators of an accumulator circuit coupled to the plurality of multiply-add circuits, the portion of the output data for two or more of the output channels and each a respective output depth plane of  the plurality of output depth planes for each of the two or more output channels, the respective output depth plane for each of the two or more output channels has the output width and  the output height each of the batches of accumulators comprising multiple accumulators.”
Claims 19 requires among other things:
An electronic device comprising: at least one neural engine circuit including: 7a plurality of multiply-add circuits configured to perform multiply-add operations of a three dimensional (3D) convolution on a work unit of input data using a kernel to generate at least a portion of output data in a processing cycle, and an accumulator …height; a planar engine circuit coupled to the at least one neural engine circuit configured to perform at least one planar operation on at least the portion of the output data; a data buffer configured to broadcast, during a clock cycle, a depth slice of the input data to the at least one neural engine circuit; and a kernel fetcher circuit configured to send the kernel to the at least one neural engine circuit.

The closest prior art includes Henry (European patent application publication No. EP 3330899 A1).
Henry taught A neural engine circuit (neural network unit 121) (e.g., see fig. 1 and paragraph 0006) comprising: a plurality of multiply-add circuits(wide ALU 204A, narrow ALU 204B)(e.g., see fig. 18) configured to perform multiply-add operations of a three dimensional (3D) convolution on a work unit of input data using a kernel to generate at least a portion of output data in a processing cycle (e.g., see fig. 18, fig. 58; paragraphs 0403-0404) ; and an accumulator circuit coupled to the plurality of multiply-add circuits, the accumulator circuit comprising multiple batches of accumulators (accumulators 202A,202B) (e.g., see fig. 18 and paragraphs 0420-0421), each of the batches of accumulators configured to, after the processing cycle, receive the portion of the output data for each output depth plane of a plurality of output depth planes, the output depth plane comprising the portion of the output data for an output channel having an output width and an output height (e.g., see paragraphs 0404 and 0420-0421 ,0119-0122).

Henry taught the loading result to a accumulator and then outputting the data for combining with other result data in a later cycle (e.g., see paragraphs,01 21 -0122,0382,0418). 
Henry taught wherein the plurality of multiply-add circuits is further configured to: perform the multiply-add operations (e.g., see fig. 18) as part of the 3D convolution to generate the output data (e.g., see paragraphs 0403-0405) comprising the plurality of output depth planes having the output width and the output height for each output channel of a plurality of output channels (e.g., see figs. 18, 58 and paragraphs 0404 and 0420-0421)[note the “F” PxQ outputs 5808 in paragraph 0405, lines 11-13 and fig. 58 provide the output channels].
Henry taught wherein the input data comprises multiple input depth planes (C channels of input 5802) having an input width and an input height for each input channel of a plurality of input channels, and the kernel comprises multiple kernel depth planes(C channels of F filters) having a kernel width and a kernel height (e.g., see fig. 58 and paragraph 0404).
Henry taught two accumulators in fig. 18) and accumulating for each of C channels (e.g., see paragraph 0416) wherein a number of the batches of accumulators is equal to a number of the kernel depth planes (e.g., see paragraph 0421).
Henry taught wherein the neural engine circuit is configured to: receive, during a clock cycle, a depth slice (channel) of the input data (RAM 122) from a data buffer (RAM 124) located between the neural engine circuit and a system memory external to the neural engine circuit (e.g., see paragraphs 414-0416 and fig. 1). Henry taught the multiply-add circuits and the accumulators are configured to: perform multiply- accumulate operations with partial accumulations as part of the 3D convolution on the work unit of the depth slice of the input data and the kernel to generate partial output sums stored in the batches of accumulators (e.g., see figs. 11,18,49,52 and paragraphs 0404, 0419-0420).
Henry taught wherein the partial output sums are accumulated in the batches of accumulators are associated with all output depth planes of the output data and at least a portion of output channels (e.g., see paragraphs 0421 ,0404). 
Henry taught further comprising: a post-processor configured to scale the output data for each output depth plane by a scale factor predetermined for the output depth plane (e.g., see paragraph 0422 and 0404) [the saturation or compression of the accumulator values provides this limitation].
However the closest prior art did not disclose among other things  the limitations of claim 1,10,19 respectively as shown above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183